DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11261549. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantial duplicates with claim 1 of 11261549 being narrower in scope than claim 1 of the instant application.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 17570695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantial duplicates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Kilgore (US 2015/0282565).
As to claim 1, Dua a process for manufacturing a knit article, comprising: providing a knit textile comprising a first yarn and a second yarn in a unitary knit construction wherein the yarns are knitted together and the first yarn is at least partially inlaid into the knit structure such that the first, 2nd, and third zones would be in the unitary knit structure [0050, 0051, 0054-0056, 0059-0061], the first yarn comprising a low processing temperature polymeric composition comprising one or more first thermoplastic polymers [0046] phrased as the yarns made of the fusible strands, the second yarn comprising a high processing temperature polymeric composition phrased as the neutral strands [0036, 0048, 0051, 0052], the knit textile comprising: a first zone comprising the second yarn, a second zone comprising the first yarn and the second yarn, and a third zone comprising the first yarn, wherein the second zone is positioned between the first and third zones, wherein the first zone comprises a higher concentration of the second yarn than the second zone, and wherein the third zone comprises a higher concentration of the first yarn than the second zone as the fusible yarns are only placed in certain areas and the second area would be created at the interface between the fusible yarn area and the neutral yarn area [0056, 0057, 0059-0061, 0051, Fig 1, 5]; heating a second area of the knit textile [0059-0061]; placing at least a portion of the knit textile on a molding surface phrased as a die/last[0059-0061]; and while the at least a portion of the knit textile is on the molding surface, increasing a temperature of the knit textile to a temperature that is above a melting temperature Tm of the low processing temperature polymeric composition and below at least one of: 1) a creep relaxation temperature Tr; 2) a heat deflection temperature Thd; or 3) a Vicat softening temperature Tvs of the high processing temperature polymeric composition as the neutral strands are non melting and unaffected by the temperature [0059]. 
Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state that any area is masked.
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked an area, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 2, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the third zone.  
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked the area to be heated which would be the third zones with the conductive mask, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 3, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the second zone.  
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked the 2nd zone containing the fusible yarn, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 4, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the first zone.
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked the first zone with the insulative mask containing the fusible yarn, as suggested by Kilgore, in order to apply heat to a particular area.
As to claim 5, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the first yarn.  
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked the area to be heated which would be the zones with the fusible yarn with the conductive mask, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 6, Dua discloses comprises heating the second yarn by generalized heating [0061]. Dua does not explicitly state masking a portion of the textile. 
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked an area, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 7, Dua teaches the second area is substantially free of the first yarn [0056, 0057, 0059, 0060, 0051].
As to claim 8, the combination of Dua and Kilgore disclose masking as explained above and Dua discloses steaming [0059, 0060, 0066].  
As to claim 9, Dua teaches the knit textile forms at least part of an upper for an article of footwear; and wherein the third zone forms at least part of at least one of a midfoot area, a heel area, and a toe-box area (132-136) [Fig 1, 0039-0043].  
As to claim 10, Dua teaches the second zone forms at least part of at least one of a sole perimeter area, the heel area, the toe-box area, and the midfoot area [Fig 1, 0039-0043].  
As to claim 11, Dua teaches the first zone forms at least part of at least one of the heel area, the midfoot area, a ground-facing outsole area, a forefoot opening area and an ankle collar area (131) [0037].
As to claim 12, Dua teaches the one or more first thermoplastic polymers of the first yarn include one or more thermoplastic polymers selected from the group consisting of polyesters, polyethers, polyamides, polyurethanes and polyolefins [0046].  
As to claim 13, Dua teaches the one or more first thermoplastic polymers comprises a thermoplastic polyamide or a thermoplastic polyurethane, and the first low processing temperature polymeric composition exhibits a melting temperature Tm of about 80 degrees centrigrade to about 135 degrees centrigrade [0046].
As to claim 14, Dua teaches the low processing temperature polymeric composition exhibits a melting temperature Tm that is from 80 degrees centigrade to 135 degrees centrigrade [0046].
As to claim 15, Dua teaches the high processing temperature polymeric composition exhibits a melting temperature Tm of greater than 140 degrees centrigrade, as these yarns made of neutral strands don’t melt and the meltable strands can have a melting temperature as high as 150 C [0046, 0051].  
As to claim 16, Dua teaches the knit textile is a component of an article of footwear, a component of an article of apparel, or is a component of an article of sporting equipment [Abstract, 0002, 0004].  
As to claim 17, Dua teaches the knit textile is a component of an article of footwear [Abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742